State of Maryland, et al. v. Jamie Falcon, et al., No. 28, September Term, 2016

ARTICLE II, § 15 OF THE MARYLAND CONSTITUTION – SUSPENSION AND
REMOVAL OF OFFICERS – ARTICLE 8 OF THE MARYLAND DECLARATION
OF RIGHTS – SEPARATION OF POWERS DOCTRINE – CHAPTER 35 OF THE
2016 LAWS OF MARYLAND – MD. CODE ANN., EDUC. (1978, 2014 REPL. VOL.,
2016 SUPP.) § 3-110(b) – SCHOOL BOARD NOMINATING COMMISSION OF
ANNE ARUNDEL COUNTY – Court of Appeals held that trial court erred in issuing
preliminary injunction because Chapter 35 of 2016 Laws of Maryland (“Chapter 35”) does
not violate Article II, § 15 of Maryland Constitution or Article 8 of Declaration of Rights,
but rather restructures or reconstitutes School Board Nominating Commission of Anne
Arundel County and prospectively changes appointment process to grant appointment
power to specified entities other than Governor; that terms of gubernatorial appointees
were terminated as part of restructuring is permissible.
Circuit Court for Anne Arundel County
Case No. C-02-CV-16-001548

Argued: November 7, 2016
                                              IN THE COURT OF APPEALS

                                                   OF MARYLAND

                                                        No. 28

                                                  September Term, 2016
                                        ______________________________________

                                            STATE OF MARYLAND, ET AL.

                                                          v.

                                                JAMIE FALCON, ET AL.
                                        ______________________________________

                                                  Barbera, C.J.
                                                  Greene
                                                  Adkins
                                                  McDonald
                                                  Watts
                                                  Hotten
                                                  Wilner, Alan M. (Senior Judge,
                                                  Specially Assigned),

                                                        JJ.
                                        ______________________________________

                                                   Opinion by Watts, J.
                                        ______________________________________

                                                  Filed: January 20, 2017
      This case involves an alleged violation of the separation of powers doctrine.

Specifically, the case concerns the allegation that the General Assembly usurped the power

of the Governor of Maryland by amending Md. Code Ann., Educ. (1978, 2014 Repl. Vol.,

2015 Supp.) (“ED (2015)”) § 3-110(b), which governs the School Board Nominating

Commission of Anne Arundel County (“the Nominating Commission”) to, among other

things, eliminate the ability of the Governor to appoint members to the Nominating

Commission.    The Nominating Commission’s purpose “is to select nominees to be

recommended to the Governor as qualified candidates for appointment to the Anne Arundel

County Board of Education [(“the School Board”)].” Md. Code Ann., Educ. (1978, 2014

Repl. Vol., 2016 Supp.) (“ED (2016)”) § 3-110(b)(1)(ii).

      Before 2016, ED (2015) § 3-110(b)(2) provided that the Nominating Commission

would consist of eleven members, five of whom were to be appointed by the Governor,

and six of whom were to be appointed by various specified entities. In 2016, through

Chapter 35 of the 2016 Laws of Maryland (“Chapter 35”), the General Assembly amended,

among other statutory provisions, ED (2015) § 3-110(b)(2), to increase the number of

members of the Nominating Commission from eleven to thirteen, to eliminate the

Governor’s ability to appoint five members, and to grant appointment authority to various

specified entities for the resulting seven new appointments. See 2016 Md. Laws 600-02

(Vol. I, Ch. 35, H.B. 172). In other words, the amendment to ED (2015) § 3-110(b)(2)

changed the Nominating Commission from a body, some of whose members were

appointed by the Governor, and some of whose members were appointed by various

specified entities, to a body that is completely comprised of members who are appointed
by various specified entities other than the Governor. Through Chapter 35, the General

Assembly also ended the terms of the Governor’s five appointees to the Nominating

Commission early, causing the appointments to terminate as of June 1, 2016. See id. at

605.

       Four of the five gubernatorial appointees filed suit in the Circuit Court for Anne

Arundel County (“the circuit court”), contending that the General Assembly removed them

from their positions as members of the Nominating Commission in violation of Article II,

§ 15 of the Maryland Constitution (Suspension and Removal of Officers) and Article 8 of

the Maryland Declaration of Rights (Separation of Powers). The circuit court agreed and

issued a preliminary injunction against implementation and enforcement of certain portions

of Chapter 35, including those portions amending ED (2015) § 3-110(b)(2) to alter the

membership and appointment process for members of the Nominating Commission and

ending the terms of the current gubernatorial appointees on June 1, 2016. The State of

Maryland (“the State”) and Governor Lawrence J. Hogan, Jr. (“Governor Hogan”),

Appellants, noted an appeal to the Court of Special Appeals, and, while the case was

pending in that Court, filed in this Court a petition for a writ of certiorari.

       This Court granted the petition. The petition raises the issues of whether the circuit

court erred in enjoining the implementation of portions of Chapter 35 by concluding that

Chapter 35 violated Article II, § 15 of the Maryland Constitution and Article 8 of the

Maryland Declaration of Rights, and by treating members of the Nominating Commission

as “civil officers” within the meaning of Article II, § 15. We hold that the circuit court

erred in issuing the preliminary injunction because Chapter 35 does not violate Article II,


                                             -2-
§ 15 of the Maryland Constitution or Article 8 of the Declaration of Rights, but rather

restructures or reconstitutes the Nominating Commission and prospectively changes the

appointment process to grant appointment power to specified entities other than the

Governor; and that terminating the terms of the gubernatorial appointees as part of the

restructuring is permissible. Given that Chapter 35 does not constitute a violation of Article

II, § 15 of the Maryland Constitution or Article 8 of the Declaration of Rights, but instead

restructures or reconstitutes the Nominating Commission, we need not reach the issue of

whether members of the Nominating Commission are civil officers under Article II, § 15.

                                     BACKGROUND

                                  Statutory Background

       The Governor appoints members of the School Board. See ED (2016) § 3-110(a)(2).

Prior to 2007, when a vacancy on the School Board occurred, the Anne Arundel County

School Board Nominating Convention, a private association, submitted a list of nominees;

and, as a matter of custom, the Governor usually appointed a School Board member from

the list of nominees. In 2007, however, that process changed with the establishment of the

Nominating Commission, through an amendment to Md. Code Ann., Educ. (1978, 2006

Repl. Vol.) § 3-110. See 2007 Md. Laws 2700 (Vol. IV, Ch. 454, H.B. 1114).

       From 2007 until 2016, ED (2015) § 3-110(b)(2) provided for the membership of,

and appointments to, the Nominating Commission as follows:

       (i) The Commission consists of 11 members who shall be appointed in
       accordance with this paragraph.

       (ii) The Governor shall appoint five members, one from each legislative
       district that lies in whole or in part in Anne Arundel County.


                                            -3-
      (iii) The County Executive of Anne Arundel County shall appoint one
      member from the county at large.

      (iv) The following organizations shall each appoint one member:

             1. The Teachers Association of Anne Arundel County;

             2. The Annapolis and Anne Arundel County Chamber of Commerce;

             3. The Anne Arundel County Council of Parent Teacher Associations;

             4. The Anne Arundel County Community College Board of Trustees;
      and

             5. The Association of Educational Leaders (AEL).

      ED (2015) § 3-110(b)(3) provided for the designation of the chair of the Nominating

Commission, as well as length of terms, as follows:

      (i) The Governor shall designate as chair of the Commission one of the five
      members appointed by the Governor under paragraph (2)(ii) of this
      subsection.

      (ii) The term of the chair of the Commission is 4 years.

      (iii) The Governor may reappoint the chair of the Commission for a second
      term.

      (iv) The term of a member of the Commission is 4 years.

ED (2015) § 3-110(b)(4) provided for staffing of the Nominating Commission as follows:

“The Department of Legislative Services shall provide staff for the Commission.”

      ED (2015) § 3-110(b)(5) set forth the nomination process for the School Board,

providing:

      Beginning January 1, 2008, for each nomination to the [School B]oard, the
      Commission shall submit to the Governor a list of nominees that contains:



                                          -4-
              (i) At least two names for each vacancy; or

             (ii) If there are fewer than two applicants for a vacancy, the number
       of names that is equal to the number of applicants for the vacancy.

ED (2015) § 3-110(a)(2) provided: “Except for the student member, the Governor shall

appoint a member of the [School B]oard from a list of nominees submitted by the . . .

Nominating Commission . . . as provided in subsection (b) of this section.” A School Board

member would then “serve for the remainder of the member’s term, . . . subject to the

approval or rejection of the registered voters of the county at the next general election.”

ED (2015) § 3-110(c)(1). In the general election, voters “vote[d] for the [School Board]

member’s retention or removal.” ED (2015) § 3-110(c)(3)(i). ED (2015) § 3-110(c)(4)

stated: “If the voters reject the retention of the member, or the vote is tied: (i) The position

shall become vacant 10 days after certification of the election returns; and (ii) The member

serves until a successor is appointed and qualifies.” (Paragraph breaks omitted). In other

words, in the event of a rejection of retention or a tied vote on the retention of a School

Board member, the position automatically became vacant, and the nomination process

would begin again.

       In 2016, at the request of the Anne Arundel County Administration, House Bill 172

was introduced, proposing amendments to ED (2015) § 3-110(b). See 2016 Md. Leg. Sess.

H.B. 172 at 1 (First Reader), available at http://mgaleg.maryland.gov/2016RS/bills/

hb/hb0172f.pdf [https://perma.cc/N2M5-ZWC9]. As originally introduced on January 21,

2016, House Bill 172 sought to alter the membership of the Nominating Commission by

allowing certain chambers of commerce to appoint a member of the Nominating



                                             -5-
Commission. Specifically, House Bill 172 sought to:

       alter[] the membership of the [] Nominating Commission [] to provide that,
       beginning on a certain date and every certain number of years thereafter, one
       member shall be appointed by certain chambers of commerce on a rotating
       basis in a specified order; alter[] the term of the member appointed by a
       chamber of commerce; provid[e] for the termination of the term of a certain
       member of the Commission; and generally relat[e] to the membership of the
       . . . Nominating Commission[.]

Id. At that time, House Bill 172 proposed eliminating ED (2015) § 3-110(b)(2)(iv)(2),

which provided that the Annapolis and Anne Arundel County Chamber of Commerce

appointed one member to the Nominating Commission, in favor of a new subparagraph

(b)(2)(v) that was to provide as follows:

       Beginning July 1, 2016, and every 2 years thereafter, one member shall be
       appointed by a chamber of commerce based in Anne Arundel County on a
       rotating basis in the following order:

              1. The West Anne Arundel County Chamber of Commerce;

              2. The Northern Anne Arundel County Chamber of Commerce;

              3. The Southern Anne Arundel Chamber of Commerce;

              4. The Greater Crofton Chamber of Commerce;

              5. The Greater Severna Park and Arnold Chamber of Commerce; and

              6. The Annapolis and Anne Arundel County Chamber of Commerce.

2016 Md. Leg. Sess. H.B. 172 at 2-3 (First Reader). The only other proposed amendment

to ED (2015) § 3-110(b) was to decrease the term of a Nominating Commission member

appointed by a Chamber of Commerce to two years, instead of four years. See 2016 Md.

Leg. Sess. H.B. 172 at 3 (First Reader).

       Later, House Bill 172 underwent substantial amendment. See 2016 Md. Leg. Sess.


                                            -6-
H.B. 172 at 2-6 (Third Reader), available at http://mgaleg.maryland.gov/2016RS/

bills/hb/hb0172t.pdf [https://perma.cc/H7YZ-SMS9]. As amended, among other things,

House Bill 172 eliminated the process by which the Governor appointed members to the

Nominating Commission, established a process by which members of the Nominating

Commission were to be appointed by various groups, and was to take effect on June 1,

2016. See id. at 2-4, 6. Significant to this case, Section 2 of House Bill 172 provided as

follows: “That the terms of the members of the . . . Nominating Commission . . . who were

appointed by the Governor and are in office on the effective date of this Act shall terminate

on June 1, 2016.” Id. at 6.

       The General Assembly passed the amended version of House Bill 172 and presented

it to Governor Hogan for signature. Governor Hogan vetoed House Bill 172. In a letter to

the Speaker of the House dated April 5, 2016, Governor Hogan explained the reasons for

his veto, in pertinent part, as follows:

       On its face, House Bill 172 is unconstitutional because it only terminates the
       terms of the Governor’s members of the . . . Nominating Commission. This
       action by the [General Assembly] violates the separation of powers doctrine
       as outlined by the Court of Appeals in Schisler v. State, 394 Md. 519[, 907
A.2d 175] (2006). While the General Assembly may change the appointment
       method of prospective members of a governmental body, it cannot abrogate
       the Governor’s authority under Article II, Section 15 of the Maryland
       Constitution by terminating his current appointees prior to the expiration of
       their terms.

       . . . Section 2 of House Bill 172 . . . provides for premature termination, i.e.,
       removal, of the Governor’s incumbent members, an improper reconstitution
       of the [Nominating] Commission that the Court of Appeals has found to be
       an unconstitutional “usurpation of executive power in violation of Article II,
       [Sections] 1, 9 and 15 of the Maryland Constitution” and a “violation of
       Article 8 of the Declaration of Rights of Maryland.” Schisler, 394 Md. at
       596[, 907 A.2d at 220]. Ultimately, the Governor’s appointees must remain


                                             -7-
     in office until the end of their terms, unless terminated earlier by the
     Governor pursuant to Article II, Section 15 of the Maryland Constitution.
2016 Md. Leg. Sess. H.B. 172, Veto Letter (Apr. 5, 2016), available at http://mgaleg.

maryland.gov/2016RS/veto_letters/HB0172.pdf [https://perma.cc/F76M-8PC8] (fourth

alteration in original).

       On April 7 and 8, 2016, the Maryland House and Senate, respectively, voted to

override Governor Hogan’s veto. As a result, House Bill 172 became Chapter 35. See

2016 Md. Laws 599 (Vol. I, Ch. 35, H.B. 172). Chapter 35’s stated purpose was as follows:

       FOR the purpose of altering the membership of the . . . Nominating
       Commission . . . ; requiring each member of the Commission to be a resident
       of Anne Arundel County; prohibiting, with a certain exception, a member of
       the Commission from being an employee of a county school board; altering
       the method of selecting and the term of the chair of the Commission;
       authorizing the reappointment of a member of the Commission; specifying
       the terms of certain members of the Commission; prohibiting a member of
       the Commission from serving more than a certain number of years; altering
       the entity required to provide staff for the Commission; requiring the
       affirmative vote of a certain number of members of the Commission for the
       approval of any action; prohibiting a member of the Commission from voting
       by proxy; requiring the Commission to require each applicant for a certain
       nomination to complete an application that includes certain information and
       a certain declaration; requiring the Commission to consult the Maryland
       Judiciary Case Search to verify certain statements; requiring a certain
       member of the [School] Board [] to resign effective a certain number of days
       after certification of certain election results; prohibiting a certain member of
       the [School] Board from continuing to serve under certain circumstances;
       providing for the termination of the terms of certain members of the
       Commission; and generally relating to the [School] Board [] and the . . .
       Nominating Commission[.]

Id. at 599-600 Section 2 of Chapter 35 provided that the terms of the Nominating

Commission members whom the Governor had appointed would terminate on June 1,

2016. See id. at 605.

       On June 1, 2016, Chapter 35 became effective, amending ED (2015) § 3-110(b) and


                                            -8-
(c). ED (2016) § 3-110(b)(2) and (3) provide for the membership of, and appointments to,

the Nominating Commission as follows:

      (2) The Commission consists of the following 13 members:

           (i) Three members appointed by the County Executive of Anne
      Arundel County from the county at large:

                  1. One of whom shall be a parent of a child enrolled in the Anne
             Arundel County public school system; and

                  2. No more than one of whom may be a current employee of
             Anne Arundel County;

           (ii) One member appointed by the Teachers Association of Anne
      Arundel County;

            (iii) One member appointed by the Annapolis and Anne Arundel
      County Chamber of Commerce;

            (iv) One member appointed by the Anne Arundel County Community
      College Board of Trustees;

            (v) One member appointed by the Association of Educational Leaders
      (AEL);

             (vi) Two members appointed by the Anne Arundel County Council of
      Parent Teacher Associations who may not:

                    1. Be affiliated with a teachers’ union or association; or

                    2. Be a current employee of Anne Arundel County;

             (vii) One member appointed by the Anne Arundel County Branch of
      the National Association for the Advancement of Colored People (NAACP);

             (viii) One member appointed by CASA de Maryland;

             (ix) One member appointed by the Anne Arundel Special Education
      Citizens’ Advisory Committee who is a parent of a child with special needs
      in the Anne Arundel County public school system; and



                                           -9-
              (x) Beginning June 1, 2016, and every 2 years thereafter, one member
       appointed by a chamber of commerce based in Anne Arundel County on a
       rotating basis in the following order:

                     1. The West Anne Arundel County Chamber of Commerce;

                  2. The Northern Anne Arundel County Chamber of
              Commerce;

                     3. The Southern Anne Arundel Chamber of Commerce;

                     4. The Greater Crofton Chamber of Commerce; and

                  5. The Greater Severna Park and Arnold Chamber of
              Commerce.

       (3)  (i) Each member of the Commission must be a resident of Anne
       Arundel County.

              (ii) Except for the members appointed under paragraph (2)(ii) and (v)
       of this subsection, a member of the Commission may not be a current
       employee of a county school board.

To summarize, with Chapter 35, the General Assembly increased the number of members

from eleven to thirteen; eliminated the Governor’s ability to appoint five members; enabled

the County Executive of Anne Arundel County to appoint three members instead of one;

enabled the Anne Arundel County Council of Parent Teacher Associations to appoint two

members instead of one; enabled one appointment by each of the following: the Anne

Arundel County Branch of the National Association for the Advancement of Colored

People, CASA de Maryland, the Anne Arundel Special Education Citizens’ Advisory

Committee, and one among a rotating list of the chambers of commerce of Anne Arundel

County; and required that all members of the Nominating Commission be residents of Anne

Arundel County.     In short, the General Assembly created two new memberships,



                                          - 10 -
eliminated the Governor’s ability to appoint five members, allotted the resulting seven new

appointments among various entities, and required that all members of the Nominating

Commission be residents of Anne Arundel County.

       ED (2016) § 3-110(b)(4) provides for the selection and term of the chair of the

Nominating Commission as follows: “(i) The Commission shall select a chair from among

its members. (ii) The term of the chair of the Commission is 2 years.” (Paragraph break

omitted). Thus, the General Assembly removed the Governor’s ability to designate the

chair of the Nominating Commission from among the gubernatorial appointees, and

decreased the chair’s term from four years to two years.

       ED (2016) § 3-110(b)(5) provides for term lengths and term limits as follows:

       (i) Except as provided in subparagraph (ii) of this paragraph, the term of a
       member of the Commission is 4 years.

       (ii) The term of a member appointed by a chamber of commerce under
       paragraph (2)(x) of this subsection is 2 years.

       (iii) A member may be reappointed but may not serve more than 8 years.

Thus, the General Assembly created an eight-year term limit on membership.

       ED (2016) § 3-110(b)(6) provides for staffing as follows: “The [School] Board []

shall provide staff for the Commission.” Thus, the General Assembly replaced the

Department of Legislative Services with the School Board as the entity responsible for

providing staff to the Nominating Commission.

       And, ED (2016) § 3-110(b)(7) and (8) provide for a supermajority vote to take

action, prohibit proxy voting, and set forth School Board nomination application

requirements as follows:


                                          - 11 -
      (7)    (i) The affirmative vote of at least eight members of the Commission
      is required for the approval of any action.

             (ii) A member of the Commission may not vote by proxy.

      (8)   (i) The Commission shall require each applicant for nomination to
      complete an application that includes:

                    1. The full name and address of the individual;

                    2. Any former name used by the individual;

                     3. A statement as to whether the individual has any conviction
             for a crime that:

                          A. Relates to the responsibilities of a member of the
                    [School B]oard; and

                           B. Has not been expunged or otherwise shielded;

                   4. A statement as to whether the individual has been adjudged
             bankrupt or insolvent; and

                    5. A declaration that the statements made in the application are
             true, correct, and complete to the best of the individual’s knowledge
             and belief.

              (ii) The Commission shall consult the Maryland Judiciary Case
      Search to verify the statements made by the applicant under subparagraph (i)
      of this paragraph.

These provisions are new—i.e., they have no counterpart in ED (2015) § 3-110.

      Like ED (2015) § 3-110(b)(5), ED (2016) § 3-110(b)(9) provides for the same

nomination process for the School Board:

      Beginning January 1, 2008, for each nomination to the [School B]oard, the
      Commission shall submit to the Governor a list of nominees that contains:

             (i) At least two names for each vacancy; or

             (ii) If there are fewer than two applicants for a vacancy, the number


                                           - 12 -
       of names that is equal to the number of applicants for the vacancy.

And, like ED (2015) § 3-110(a)(2), ED § 3-110(a)(2) provides that, “[e]xcept for the

student member, the Governor shall appoint a member of the [School B]oard from a list of

nominees submitted by the . . . Nominating Commission . . . as provided in subsection (b)

of this section.”

       As to the terms of service of School Board members, like ED (2015) § 3-110(c)(1),

ED (2016) § 3-110(c)(1) provides that, after appointment, a School Board member “serves

for the remainder of the member’s term, . . . subject to the approval or rejection of the

registered voters of the county at the next general election.” And, like ED (2015) § 3-

110(c)(3)(i), ED (2016) § 3-110(c)(3)(i) provides that, at the general election, voters shall

“vote for the [School Board] member’s retention or removal.” ED (2016) § 3-110(c)(4),

however, now provides:

       If the voters reject the retention of the member, or the vote is tied:

              (i) The position shall become vacant 10 days after certification of the
       election returns;

              (ii) The member shall resign from the [School B]oard effective 10
       days after certification of the election returns; and

              (iii) The member may not continue to serve on the [School B]oard.

As a result, ED (2016) § 3-110(c)(4)(ii) requires a School Board member who loses a

retention election or who receives a tied vote in a retention election to resign, as opposed

to serving until a successor is appointed, as required under ED (2015) § 3-110(c)(4)(ii). As

such, currently, in the event of a rejection of retention or a tied vote on the retention of a

School Board member, the position automatically becomes vacant, the School Board


                                            - 13 -
member must resign, and the nomination process begins.

                                        This Case

       Governor Hogan appointed Jamie Falcon (“Falcon”), Appellee, to the Nominating

Commission, effective July 1, 2015, for a term of four years, to serve until June 30, 2019.

Governor Hogan also designated Falcon as the Chair of the Nominating Commission.

Governor Hogan appointed Kam R. Gast (“Gast”), Susannah Warner Kipke (“Kipke”), and

Joan Maynard (“Maynard”), Appellees, to the Nominating Commission, effective July 1,

2015, for terms of four years each, to serve until June 30, 2019.

       On May 6, 2016—after the General Assembly voted to override Governor Hogan’s

veto of House Bill 172 on April 7 and 8, 2016, but before Chapter 35 become effective on

June 1, 2016—Falcon, Gast, Kipke, and Maynard, four of the five gubernatorial appointees

to the Nominating Commission (together, “the Appointees”), filed in the circuit court a

“Verified Complaint for Declaratory Judgment and for a Temporary Restraining Order and

Preliminary and Permanent Injunctive Relief” against the State. In the complaint, the

Appointees contended that, through Chapter 35, the General Assembly removed them from

their positions as members of the Nominating Commission in violation of Article II, § 15

of the Maryland Constitution (Suspension and Removal of Officers) and Article 8 of the

Maryland Declaration of Rights (Separation of Powers). The Appointees argued that they

are “civil officers” under Article II, § 15 and that the General Assembly had violated the

separation of powers doctrine by usurping the Governor’s exclusive authority to remove

civil officers whom the Governor had appointed, as established by Article II, § 15 of the

Maryland Constitution, which provides, in relevant part, that “[t]he Governor . . . may


                                           - 14 -
remove for incompetency, or misconduct, all civil officers who received appointment from

the Executive for a term of years.” The Appointees noted that Chapter 35 removed only

the gubernatorial appointees, not any other members of the Nominating Commission, and

asserted that Chapter 35 did not reconstitute the Nominating Commission.

       As such, in the complaint, the Appointees sought a declaratory judgment that

Chapter 35 violated Article II, § 15 of the Maryland Constitution and Article 8 of the

Maryland Declaration of Rights. The Appointees also sought injunctive relief in the form

of: a temporary restraining order; a preliminary injunction preventing Chapter 35 from

taking effect and preventing the State from implementing Chapter 35 during the pendency

of the litigation; and a permanent injunction preventing Chapter 35 from taking effect and

preventing the State from implementing Chapter 35 permanently.

       On May 10, 2016, the circuit court conducted a hearing on the request for a

temporary restraining order, and on May 11, 2016, the circuit court entered an order

denying the request for a temporary restraining order. On May 17, 2016, the State filed an

opposition to the request for a preliminary injunction, contending that the Appointees were

not entitled to declaratory or injunctive relief because the State had sovereign immunity,

which it had not waived. The State further asserted that a plaintiff could bring suit for

declaratory and injunctive relief only against the “specific government official who is

responsible for action under the statute, not against the State itself.” (Citations and internal

quotation marks omitted). The following day, on May 18, 2016, the Appointees filed an

amended complaint, naming Governor Hogan in his official capacity as an additional

defendant, and alleging that Governor Hogan “is responsible for taking care that the Laws


                                             - 15 -
are faithfully executed.”1 (Citation, brackets, and internal quotation marks omitted).

       On May 23, 2016, the circuit court conducted a hearing on the request for a

preliminary injunction. After hearing argument from the parties, the circuit court granted

the request for a preliminary injunction and ruled orally from the bench, in pertinent part,

as follows:

              The Court just believes this is so similar to Schis[]ler, [394 Md. 519,
       907 A.2d 175,] the timing, the other facts, it appears the [G]eneral
       [A]ssembly is merely crafting a way to oust current members appointed by
       the Governor. Article 2 § 15, II, just it appears to the Court that it just
       completely violates the separation of powers. And though the [State]
       argue[s] that there were substantive changes to the regulation aimed at
       reconstitution, the Court is just not satisfied that this is really the end goal of
       the [G]eneral [A]ssembly.

               The new process . . . it really appears to the Court that this is the
       [General Assembly] finding a way to basically nominate whoever they want
       to the positions by doing through these groups. . . . I just can’t get around the
       fact that [] it is only the five gubernatorial appointees.

               So, the Court does believe that they are [civil] officers. . . . So the role
       is not purely advisory, they play a key part in the appointment process.

              ...

             The injunction is preliminary, I will grant it. I will order that the
       [Appointees] shall not be terminated from their position. I will order that the
       new board not take place without those five members of the Governor’s --
       who has previously been appointed to their term. I will require [the
       Appointees’ counsel] to prepare an order and submit it to the Court within
       two days.

       On May 25, 2016, the Appointees submitted to the circuit court a proposed order



       1
        Although Governor Hogan is an appellant in this case, we shall refer to the State
and Governor Hogan together as “the State” for purposes of this opinion, unless otherwise
indicated.

                                              - 16 -
that enjoined Chapter 35 in its entirety. On the same day, the State objected to the

Appointees’ proposed order and submitted an alternative proposed order. The State

contended that, even under the circuit court’s view of the law, many provisions of Chapter

35 did not raise separation of powers concerns, were severable, and should be permitted to

go into effect. On May 27, 2016, the circuit court issued a brief memorandum, stating that

it believed that the proposed order submitted by the State “most accurately reflect[ed] the

holding and intention of the Court” and that it would sign that order. As such, on May 27,

2016, the circuit court adopted and issued the State’s proposed order, which provided as

follows:

              The [Appointees] have established they meet the requirements for
      preliminary injunctive relief: (1) the [Appointees] have established a
      likelihood of success on the merits, (2) the balance of convenience weighs in
      favor of the [Appointees], (3) the [Appointees] will suffer irreparable harm
      in the absence of a preliminary injunction, and (4) a preliminary injunction
      is in the public interest.

              It is likely that the [Appointees] will establish that the following
      provisions of 2016 Md. Laws ch. 35 (House Bill 172) violate Article 8 of the
      Maryland Declaration of Rights and Article II, § 15 of the Maryland
      Constitution: (1) 2016 Md. Laws ch. 35 (House Bill 172) § 2, providing that
      “the terms of the members of the . . . Nominating Commission . . . who were
      appointed by the Governor and are in office on the effective date of this Act
      shall terminate on June 1, 2016” and (2) those portions of 2016 Md. Laws
      ch. 35 (House Bill 172) § 1 that amend [ED (2015)] § 3-110(b)(2) to alter the
      membership and appointment process for members of the . . . Nominating
      Commission[.]

              Accordingly, it is the 27th day of May 2016, by the Circuit Court for
      Anne Arundel County, ORDERED that the Motion for Preliminary
      Injunction is GRANTED. It is further ORDERED that, during the pendency
      of this litigation, implementation and enforcement of the following
      provisions of 2016 Md. Laws ch. 35 (House Bill 172) are enjoined, subject
      to further order of the Court:



                                          - 17 -
              (1) 2016 Md. Laws ch. 35 (House Bill 172) § 2, providing that
              “the terms of the members of the . . . Nominating Commission
              . . . who were appointed by the Governor and are in office on
              the effective date of this Act shall terminate on June 1, 2016”
              and

              (2) those portions of 2016 Md. Laws ch. 35 (House Bill 172) §
              1 that amend [ED (2015)] § 3-110(b)(2) to alter the
              membership and appointment process for members of the . . .
              Nominating Commission[.]

       On May 31, 2016, the State noted an appeal to the Court of Special Appeals. On

June 3, 2016, while the case was pending in the Court of Special Appeals, the State filed

in this Court a petition for a writ of certiorari. On July 11, 2016, this Court granted the

petition. See State v. Falcon, 448 Md. 724, 141 A.3d 135 (2016).

                                STANDARD OF REVIEW

       In reviewing a trial court’s decision to issue a preliminary injunction, this Court

considers the following factors:

       (1) the likelihood that the plaintiff will succeed on the merits; (2) the balance
       of convenience determined by whether greater injury would be done to the
       defendant by granting the injunction than would result by its refusal; (3)
       whether the plaintiff will suffer irreparable injury unless the injunction is
       granted; and (4) the public interest.

Schade v. Md. State Bd. of Elections, 401 Md. 1, 36, 930 A.2d 304, 325 (2007) (citations

and internal quotation marks omitted). This Court reviews “the exercise of the trial court’s

discretion to grant or deny a request for injunctive relief under an abuse of discretion

standard; however, we give no such deference when we find an obvious error in the

application of the principles of equity.” El Bey v. Moorish Sci. Temple of Am., Inc., 362
Md. 339, 354-55, 765 A.2d 132, 140 (2001) (citations and internal quotation marks



                                            - 18 -
omitted); see also City of Bowie v. MIE Props., Inc., 398 Md. 657, 677, 922 A.2d 509, 521

(2007) (“We generally review the issuance of an injunction by a trial court for an abuse of

discretion.” (Citation omitted)).

       “[E]ven with respect to a discretionary matter, [however,] a trial court must exercise

its discretion in accordance with correct legal standards.” Ehrlich v. Perez, 394 Md. 691,

708, 908 A.2d 1220, 1230 (2006) (citation and internal quotation marks omitted). Where

a trial court’s determination as to one of the factors for issuing a preliminary injunction

involves a purely legal question, i.e., a question of law, we review the trial court’s decision

as to that factor without deference. See id. at 708, 908 A.2d at 1230 (“We review de novo

a trial [court]’s decision involving a purely legal question. . . . In the present case, the [trial

c]ourt’s determination of the likelihood of success on the merits is a question of law.

Consequently, we apply the de novo standard to that factor[.]” (Citations omitted)).

                                         DISCUSSION

                                  The Parties’ Contentions

       The State contends that, under Schisler, 394 Md. 519, 907 A.2d 175, the removal of

gubernatorial appointees, by itself, does not violate Article II, § 15 of the Maryland

Constitution. The State argues that Chapter 35 is consistent with the separation of powers

doctrine and Article II, § 15 of the Maryland Constitution because the power of

appointment is not an intrinsically executive function, i.e., a power that is exclusive to the

Governor; instead, under Article II, § 10 of the Maryland Constitution, the General

Assembly may prescribe a different mode of appointment. The State asserts that the

General Assembly may restructure or reconstitute a statutorily-created entity and


                                              - 19 -
prospectively change the appointment process to grant the appointment power for that

entity to someone other than the Governor, even if doing so would terminate the existing

gubernatorial appointees.

       The State contends that Chapter 35 changes the number and composition of the

Nominating Commission, and creates a new appointment process that applies

prospectively to all future appointees. According to the State, through Chapter 35, the

General Assembly did not give itself the power to choose replacements for the Appointees

or prevent the Appointees from being reappointed, but rather reassigned the appointment

power from the Governor to other entities. The State argues that the Appointees draw an

“artificial distinction” by pointing out that the General Assembly terminated only the

Appointees’ membership on the Nominating Commission, and left intact the other six

existing appointments—i.e., the appointments by entities other than the Governor—

because terminating the other existing appointments would not have given the General

Assembly any more authority to terminate the Appointees’ membership on the Nominating

Commission than it already had. The State further contends that, even assuming that,

through Chapter 35, the General Assembly were “removing” the Appointees, such a

removal does not violate Article II, § 15 because members of the Nominating Commission

are not “civil officers.”

       The Appointees respond that Chapter 35 is unconstitutional and violates the

separation of powers doctrine and Article II, § 15 of the Maryland Constitution because

the General Assembly has impermissibly usurped the Governor’s constitutional removal

power by terminating only their appointments. According to the Appointees, the removal


                                         - 20 -
of civil officers who are appointed by the Governor for a term of years is a constitutional

power that is reserved exclusively to the Governor, and cannot be exercised by the General

Assembly. The Appointees contend that, under Schisler, 394 Md. 519, 907 A.2d 175, the

General Assembly may abolish or reconstitute a commission, but may not terminate only

the gubernatorial appointees on a commission. The Appointees argue that, in this case, the

General Assembly impermissibly terminated only their appointments, left intact the other

appointments—i.e., appointments by entities other than the Governor—and that such

actions were not taken to reconstitute the Nominating Commission. The Appointees assert

that the General Assembly had the authority to set up the appointment process however it

chose, but that, once the General Assembly vested the Governor with the power to appoint

members of the Nominating Commission, the gubernatorial appointees could be removed

only by the Governor. The Appointees contend that they are “civil officers” under Article

II, § 15, subject only to the Governor’s constitutional removal power because the term

“civil officer” is interpreted broadly in Schisler, 394 Md. 519, 907 A.2d 175, to include

any officer other than a military officer.

                                             Law

                   The School Board and the Nominating Commission

       Like ED (2015) § 3-110(a)(2), ED (2016) § 3-110(a)(2) provides that, “[e]xcept for

the student member, the Governor shall appoint a member of the [School B]oard from the

list of nominees submitted by the . . . Nominating Commission[.]” Similarly, both ED

(2015) § 3-110(g)(1) and ED (2016) § 3-110(g)(1) provide that the president of the School

Board “is entitled to receive $8,000 annually as compensation and, except for the student


                                             - 21 -
member, the other [School B]oard members are entitled to receive $6,000 each annually as

compensation.”2     By contrast, both before and after Chapter 35, members of the

Nominating Commission have not been entitled to compensation. See ED (2015) § 3-

110(b); ED (2016) § 3-110(b).         And, as discussed above, prior to Chapter 35, the

Nominating Commission consisted of eleven members, five of whom were appointed by

the Governor. See ED (2015) § 3-110(b)(2).

                            The Separation of Powers Doctrine

       The separation of powers doctrine is embodied in Article 8 of the Maryland

Declaration of Rights, which provides: “[T]he Legislative, Executive and Judicial powers

of Government ought to be forever separate and distinct from each other; and no person

exercising the functions of one of said Departments shall assume or discharge the duties of

any other.” “Article 8 of the Maryland Declaration of Rights explicitly prohibits one

branch of government from assuming or usurping the power of any other branch.” State

v. Callahan, 441 Md. 220, 235, 107 A.3d 1143, 1151 (2015) (brackets, citation, and internal

quotation marks omitted). The separation of powers doctrine does not, however, require

“absolute separation” or “strict lines of demarcation” among the three branches of

government. Merchant v. State, 448 Md. 75, 96-97, 136 A.3d 843, 856-57 (2016) (citations

omitted). Indeed, the separation of powers doctrine “may constitutionally encompass a

sensible degree of elasticity[,]” provided that that constitutional elasticity is not “stretched



       2
        Pursuant to ED (2016) § 3-110(g)(2), “[a] student member who completes a full
term on the [School B]oard shall be granted a scholarship of $6,000 to be applied toward
the student’s higher education costs.”

                                             - 22 -
to a point where, in effect, there no longer exists a separation of governmental power[.]”

Id. at 97, 136 A.3d at 857 (citations omitted).

                            Article II, § 15 and Schisler v. State

         Article II, § 15 of the Maryland Constitution provides:

         The Governor may suspend or arrest any military officer of the State for
         disobedience of orders, or other military offense; and may remove him in
         pursuance of the sentence of a Court-Martial; and may remove for
         incompetency, or misconduct, all civil officers who received appointment
         from the Executive for a term of years.

         This Court most recently addressed Article II, § 15 ten years ago, in Schisler, 394
Md. 519, 907 A.2d 175, a case that is key to the issues before the Court in this case.

Because Schisler is a significant case, we shall discuss it in some detail. We first observe

that Schisler is a plurality opinion, and the parties in this case disagree on the meaning and

interpretation of the opinion. As to plurality opinions, this Court has applied the following

test for determining the precedential value of a case that lacks a majority opinion by the

Supreme Court: “When a fragmented [Supreme] Court decides a case and no single

rationale explaining the result enjoys the assent of five Justices, the holding of the Court

may be viewed as that position taken by those Members who concurred in the judgments

on the narrowest grounds.” State v. Norton, 443 Md. 517, 539-40, 117 A.3d 1055, 1068

(2015) (citation and internal quotation marks omitted); see also Derr v. State, 434 Md. 88,

114, 73 A.3d 254, 269 (2013) (same). This approach is known as the “Marks approach,”

after Marks v. United States, 430 U.S. 188, 193 (1977), the case in which the Supreme

Court set forth the standard to be applied to review of fractured opinions of the Supreme

Court.


                                            - 23 -
       This Court has applied a somewhat similar approach in determining the

precedential significance of a case without a majority opinion by this Court. See, e.g., Cure

v. State, 421 Md. 300, 318, 321, 26 A.3d 899, 910, 911 (2011) (In analyzing what this

Court termed a “fractured” opinion, we explained why we were adopting the reasoning of

the dissent, stating: “For purposes of stare decisis, we note that this is a proposition that

garnered the support of four Judges[.]”); see also State v. Giddens, 335 Md. 205, 213 &

n.6, 642 A.2d 870, 874 & n.6 (1994) (This Court stated that the issue of whether a prior

conviction bears on witness credibility is a matter of law because, in an earlier case with

no majority, “two concurring judges and two dissenting judges[—i.e., four Judges—]each

thought that the question was a matter of law.”).

       Having discussed how precedential value is determined with a plurality opinion, we

turn to Schisler. In Schisler, 394 Md. at 523, 907 A.2d at 177, a plurality of this Court

concluded that two sections of a Senate bill, as enacted by the General Assembly, which

terminated the appointments of certain members of the Public Service Commission of

Maryland, violated the Maryland Constitution. Specifically, the plurality determined that

the two sections of the Senate bill violated the separation of powers doctrine because they

usurped the Governor’s power to supervise the Executive Branch under Article II, § 1 of

the Maryland Constitution, usurped the Governor’s power to execute the laws under Article

II, § 9 of the Maryland Constitution, and usurped the Governor’s power to terminate

officers of the Executive Branch under Article II, § 15 of the Maryland Constitution. See

Schisler, 394 Md. at 523, 907 A.2d at 177. In Schisler, id. at 524, 907 A.2d at 177-78, in

response to a utility rate crisis, the General Assembly passed a Senate bill as emergency


                                           - 24 -
legislation to make various changes to the Public Utilities Article; the Governor vetoed the

bill; the General Assembly voted to override the veto; and the bill was to become

immediately effective. The bill “ostensibly” reconstituted the Public Service Commission,

provided current rate relief, and established processes by which to study rate increases. Id.

at 524-25, 907 A.2d at 178.

       The Public Service Commission “is a statutorily created independent unit in the

Executive Branch of State government.” Id. at 525, 907 A.2d at 178 (citation omitted).

The bill that the General Assembly passed did not affect the statute that created the Public

Service Commission, but rather included two sections that affected the terms of office of

the members of the Public Service Commission and the future appointment of interim

members. See id. at 525, 907 A.2d at 178. Prior to the enactment of the bill, the Public

Service Commission had five members, who were appointed by the Governor with the

advice and consent of the Senate to five-year, staggered terms, and the chair of the Public

Service Commission was designated from among the members by the Governor with the

advice and consent of the Senate to serve a five-year term. See id. at 526-27, 907 A.2d at

179-80. Moreover, prior to the enactment of the bill, the Governor appointed the members

of the Public Service Commission and designated the chair, “subject to Senate

confirmation, without being restricted to a list from the President of the Senate of Maryland

and the Speaker of the House of Delegates.” Id. at 527-28, 907 A.2d at 180.

       The bill amended the relevant statute in the Public Utilities Article to provide that

all existing members of the Public Service Commission would be terminated by a certain

date, and that the President of the Senate and the Speaker of the House would submit lists


                                           - 25 -
of names, from which the Governor would choose five new members of the Public Service

Commission. See id. at 525 n.9, 907 A.2d at 178 n.9. The bill also provided that, if the

Governor failed to choose five new members of the Public Service Commission, then the

President of the Senate and the Speaker of the House would appoint enough new members

for a fully constituted Public Service Commission. See id. at 525 n.9, 907 A.2d at 178 n.9.3

This appointment process was intended to be temporary. The bill further provided that,

after the new temporary method of appointment of members to the Public Service

Commission and after the terms of the interim members expired, future members of the

Public Service Commission would be appointed by the Governor with the advice and

consent of the Senate. See id. at 545, 907 A.2d at 190. The chair of the Public Service

Commission—who was appointed by the Governor and confirmed by the Senate—sued

the State individually and purportedly on behalf of the other similarly situated members of

the Public Service Commission, contending that the bill violated the Maryland

Constitution, the Maryland Declaration of Rights, the United States Constitution, and the

Code of Maryland. See id. at 522-23, 528, 907 A.2d at 177, 180. The trial court denied

the Public Service Commission chair’s motion for a temporary restraining order and



       3
        Another section of the bill provided that, if the section of the bill terminating the
offices of the chair and members of the Public Service Commission were declared invalid,
then the term of the chair and members would be “eliminated” and the members would
serve at the pleasure of the Attorney General, who would be authorized to terminate their
service and appoint their successors. Schisler, 394 Md. at 525 n.9, 907 A.2d at 178 n.9.
Another section of the bill provided that, if the sections of the bill concerning the President
of the Senate and Speaker of the House were declared invalid, then the Attorney General
would appoint the members and chair of the Public Service Commission. See id. at 525
n.9, 907 A.2d at 178 n.9.

                                            - 26 -
preliminary injunction. See id. at 522, 907 A.2d at 177. The Public Service Commission

chair noted an appeal to this Court. See id. at 523, 907 A.2d at 177.

       This Court reversed the trial court’s judgment. See id. at 603, 907 A.2d at 225.

Writing for a three-judge plurality, Judge Dale R. Cathell concluded that the bill violated

the separation of powers doctrine by, among other things, usurping the Governor’s power

to terminate officers of the Executive Branch under Article II, § 15 of the Maryland

Constitution (Suspension and Removal of Officers). See id. at 523, 907 A.2d at 177. As

an initial matter, the plurality reviewed the legislative history of the bill and concluded that

the purpose of the section of the bill at issue “was to remove the current members of the

Public Service Commission[,]” and that it simply could not be argued that the General

Assembly was, in actuality, “enacting a general restructuring of the statute or was,

specifically, merely restructuring the [Public Service] Commission.” Id. at 547, 907 A.2d

at 191.    Significantly, the plurality determined that the Public Service Commission

members were “officers in the Constitutional sense[,]” and thus “civil officers” within the

meaning of Article II, § 15; according to the plurality, there was “no longer any reason or

need to give the term ‘civil officer’ an artificially narrow definition[,]” and instead “the

term ‘civil officer’ should be given its normal meaning as any officer other than a military

officer.” Id. at 549, 907 A.2d at 192-93.4


       4
        Of note, pursuant to Md. Code Ann., Pub. Util. (1998, 2010 Repl. Vol.) (“PU”) §
2-102(a) and (c), a commissioner on the Public Service Commission is “appointed by the
Governor with the advice and consent of the Senate[,]” and must “devote full time to the
duties of the office.” And, pursuant to PU § 2-107(a), each commissioner, including the
chairperson, is “entitled to compensation as provided in the State budget.” PU § 2-107(b)


                                             - 27 -
       The plurality concluded that the General Assembly’s termination of the existing

members of the Public Service Commission violated the separation of powers doctrine

under three different separation of powers tests: (1) the Public Service Commission is an

Executive agency, and the removal of the members of the Public Service Commission is a

power that is reserved to the Executive; (2) the General Assembly improperly attempted to

control the actions of an Executive agency; and (3) because Article II, § 15 vests the

Governor with the authority to remove all civil officers, the General Assembly’s “attempt

to remove the [Public Service] Commissioners through the use of [the b]ill [] constitute[d]

a usurpation by one department of the powers of another department[,]” which “clearly

interfere[d] with the functions specifically granted to the Governor by the Maryland

Constitution.” Schisler, 394 Md. at 565-66, 907 A.2d at 202 (citation, brackets, and

internal quotation marks omitted). The plurality explained that the bill violated Article II,

§ 15 of the Maryland Constitution because it constituted a “usurpation of the removal

power granted to the Governor[.]” Id. at 602, 907 A.2d at 224. The plurality observed that

Article II, § 15 of the Maryland Constitution was “absolutely silent on any [] mode of

termination” other than removal by the Governor. Id. at 597, 907 A.2d at 221. Indeed, in

Schisler, id. at 596, 907 A.2d at 220, the plurality stated:

             We hold that the power to remove officers appointed by a Governor,
       during the term of the officers’ appointment, for misconduct or
       incompetency, is solely the Governor’s and the attempt by the [General
       Assembly] to terminate those officers, previously appointed by the Governor
       and approved by the Senate, prior to the expiration of their terms of office,

provides that “[t]he salary of the Chair[person] of the [Public Service] Commission shall
be at least $40,000 a year” and that “[t]he salary of each commissioner shall be at least
$35,000 a year.”

                                            - 28 -
       was an usurpation of executive power in violation of Article II, §§ 1, 9, and
       15 of the Maryland Constitution and in violation of Article 8 of the
       Declaration of Rights of Maryland.

       The plurality explained that its conclusion was unchanged by Article II, § 10 of the

Maryland Constitution (Appointment of Officers), which states: “[The Governor] shall

nominate, and, by and with the advice and consent of the Senate, appoint all civil and

military officers of the State, whose appointment, or election, is not otherwise herein

provided for, unless a different mode of appointment be prescribed by the Law creating the

office.” See Schisler, 394 Md. at 595, 907 A.2d at 220. The plurality pointed out that,

“[a]t the time of the creation of the Public Service Commission, and at the time the current

members were appointed, there was no other mode of appointment that was created by the

Public Service Commission Act.” Id. at 581, 907 A.2d at 211 (emphasis omitted). The

plurality also noted that, unlike Article II, § 10 of the Maryland Constitution, Article II, §

15 of the Maryland Constitution contained no exception for “a different mode of

appointment [] prescribed by the Law”; additionally, Article II, § 15 mentioned only the

Governor, not the General Assembly or statutory law. See Schisler, 394 Md. at 595, 907

A.2d at 220. Indeed, the plurality stated:

       In the circumstances of Section 15—the creation of the power in the
       Governor with no mention of the Legislature[—]acts under the maxim,
       “expressio unius est exclusio alterius,” to exclude the Legislature from
       sharing the removal power of the Governor at least as to those officers
       appointed by the Governor for a term of years.

Id. at 595, 907 A.2d at 220 (italics in original) (footnote omitted). Thus, the plurality

concluded that the power to remove civil officers was exclusive to the Governor. See id.

at 595, 907 A.2d at 220.


                                             - 29 -
       The plurality explained, however, that the General Assembly is authorized, under

proper circumstances, to “effectively terminate the tenure of civil officers not having a

fixed Constitutionally-set term[,]” stating: “If the General Assembly chooses to abolish or

reconstitute the Public Service Commission or any other statutory board or commission, it

is competent to do so, even if the effect of that abolition or reconstitution would be the

shortening or ending of existing terms of incumbent members.” Id. at 598, 907 A.2d at

222. The plurality determined that the General Assembly did not abolish or reconstitute

the Public Service Commission because it “left the [Public Service] Commission

essentially intact and [] instead ended the terms of the five incumbents and effectively

precluded the incumbent Governor from reappointing them by requiring that his appointees

be from a list submitted by the [General Assembly].” Id. at 598-99, 907 A.2d at 222.

Ultimately, the plurality concluded that the sections of the bill that were unconstitutional

were severable, and that the remainder of the bill that could “operate within the parameters

of th[e] opinion remain[ed] in effect.” Id. at 603, 907 A.2d at 225.

       In a concurring opinion, Judge Alan M. Wilner joined the judgment on the ground

that sections of the bill violated the separation of powers. See id. at 606, 907 A.2d at 226

(Wilner, J., concurring). Judge Wilner explained that he differed from the plurality “only

in that [he] would rest the decision solely on the basis of Article 8 of the Declaration of

Rights [(Separation of Powers)] and Article II, §§ 1 and 9 of the Constitution” because he

did “not believe that the first part of [a section] of [the b]ill []—ending prematurely the

terms of the incumbent members of the Public Service Commission—of itself violates

Article II, § 15 of the Constitution.” Schisler, 394 Md. at 605, 907 A.2d at 226 (Wilner,


                                           - 30 -
J., concurring). Judge Wilner stated that, if the General Assembly had simply ended the

Public Service Commission members’ terms and directed the Governor to appoint

replacement members, there “may well” have been no violation of the separation of powers

doctrine. Id. at 605, 907 A.2d at 226 (Wilner, J., concurring).

       Judge Wilner also explained that he agreed with the plurality that the General

Assembly, “if it chose, could abolish or reconstitute the Public Service Commission (or

any other statutory board or commission), even if the effect of doing so would be the

premature ending of existing terms of incumbent members, and, as part of any

reconstitution of the [Public Service] Commission, it could alter the method of

appointment.” Id. at 605, 907 A.2d at 226 (Wilner, J., concurring). According to Judge

Wilner, the problem in Schisler however, was that the General Assembly not only ended

the Public Service Commission members’ terms without abolishing or reconstituting the

Public Service Commission, but also “left the [Public Service] Commission essentially

intact [and] simply ended the terms of the incumbent Commissioners and sharply curtailed

the power of the Governor to appoint their successors.” Id. at 605-06, 907 A.2d at 226

(Wilner, J., concurring). As to whether the Public Service Commission members are civil

officers, Judge Wilner commented that he thought that the dissent was “probably wrong .

. . in assuming or suggesting that members of the Public Service Commission are not civil

officers, although, because [he did] not believe that Article II, § 15 [was] implicated in any

telling matter, [he did] not regard that error as significant[.]” Id. at 604-05, 907 A.2d at

226 (Wilner, J., concurring).

       In a concurring and dissenting opinion that Judge Irma S. Raker joined, Judge Glenn


                                            - 31 -
T. Harrell, Jr. opined that the General Assembly violated the separation of powers doctrine

by setting up an appointment process that applied only to the immediate successors of the

terminated Public Service Commission members, and thus establishing “what essentially

is a mock gubernatorial appointment process.” Id. at 606-07, 907 A.2d at 227 (Harrell, J.,

concurring and dissenting). Unlike the plurality and Judge Wilner, Judge Harrell took no

issue with the General Assembly ending the terms of the Public Service Commission

members early, concluding that the General Assembly “possesses the power to modify the

terms of the service of the incumbent members . . . so as to terminate their service as of” a

certain date. Id. at 606, 907 A.2d at 227 (Harrell, J., concurring and dissenting). 5 Judge

Harrell concluded that the Public Service Commission members are civil officers within

the meaning of Article II, § 15, and echoed the reasoning of the plurality, stating: “There

is no longer any reason or need to give the term ‘civil officer’ [] an artificially narrow

definition. The term ‘civil officer’ should be given its normal meaning as any officer other

than a military officer.” Schisler, 394 Md. at 613, 907 A.2d at 231 (Harrell, J., concurring

and dissenting).

       In a dissenting opinion, Judge Lynne A. Battaglia opined, in pertinent part, that the

statute’s amendment did not violate the separation of powers doctrine because the

appointment and removal of statutory officers is not exclusive to the Governor and “is


       5
        As to this point, in his concurring opinion, Judge Wilner stated that he differed
from Judge Harrell because he did not think that the Court “can so neatly parse [the section
of the bill at issue], finding the firing of the incumbent [Public Service] Commissioners to
be valid but not the method of their replacement. It is the entirety of the legislative assault
that runs afoul of Article 8.” Schisler, 394 Md. at 605, 907 A.2d at 226 (Wilner, J.,
concurring).

                                            - 32 -
entirely subject to the authority of the General Assembly.” Id. at 615, 907 A.2d at 232

(Battaglia, J., dissenting). Judge Battaglia explained:

       [T]he gubernatorial powers enumerated in Sections 1, 9, and 15, Article II
       do not divest the [General Assembly] of its power to create, control, modify,
       and abolish any office which it has created. To the contrary, this Court has
       consistently said that the power to appoint and remove civil officers is not
       inherently executive, not even with respect to the Governor’s own
       appointees, but also may be exercised by the [General Assembly] if the office
       itself is a legislative creation. The [Public Service Commission] is an
       example of such an office, and therefore, the [General Assembly] has the
       power to regulate fully [the Public Service] Commissioners, a power which
       includes the ability to fire them.

Id. at 631-32, 907 A.2d at 242 (Battaglia, J., dissenting). Judge Battaglia also disagreed

that the Public Service Commission members were “civil officers” for purposes of Article

II, § 15, stating that, under this Court’s jurisprudence, “it is highly doubtful that the [Public

Service Commission] Commissioners are civil officers for purposes of” Article II, § 15

where “they are not vested with a portion of the [S]tate’s sovereignty to individually act

for the public good[.]” Id. at 615, 631, 907 A.2d at 232, 242 (Battaglia, J., dissenting).

                                    Mode of Appointment

       Article II, § 10 of the Maryland Constitution provides:

       [The Governor] shall nominate, and, by and with the advice and consent of
       the Senate, appoint all civil and military officers of the State, whose
       appointment, or election, is not otherwise herein provided for, unless a
       different mode of appointment be prescribed by the Law creating the office.

       We have observed that, under Article II, § 10, when the General Assembly “has

created an office by Act of Assembly, the [General Assembly] can designate by whom and

in what manner the person who is to fill the office shall be appointed.” Comm’n on Med.

Discipline v. Stillman, 291 Md. 390, 409, 435 A.2d 747, 757 (1981) (citation and internal


                                             - 33 -
quotation marks omitted). Thus, “[w]here the office is of legislative creation, the [General

Assembly] can modify, control or abolish it, and within these powers is embraced the right

to change the mode of appointment.” Id. at 410, 435 A.2d at 758 (citation omitted).

       In Calvert Cnty. Comm’rs v. Monnett, 164 Md. 101, 104-05, 164 A. 155, 156

(1933), we stated:

               It is true that a distinction is drawn for some purposes between offices
       of legislative creation and offices specified in the Constitution and created
       by it, but it is drawn for some purposes only, not for all. Generally, the
       distinction is one of the location of the power of creation; the power to create
       has been found to include the power to alter or abolish. Where the office is
       of legislative creation, the [General Assembly] can modify, control or abolish
       it, and within these powers is embraced the right to change the mode of
       appointment. But that rule cannot apply to an office created by the
       Constitution, which directs how it shall be filled, fixes the term, and provides
       for the removal of the incumbent. And when offices of legislative creation
       are filled, the incumbents may come within comprehensive provisions of the
       Constitution.

(Citations and internal quotation marks omitted).

                                          Analysis

       Here, we hold that the circuit court erred in issuing the preliminary injunction

because Chapter 35 does not violate Article II, § 15 of the Maryland Constitution or Article

8 of the Declaration of Rights, but rather restructures or reconstitutes the Nominating

Commission and prospectively changes the appointment process to grant the appointment

power to specified entities other than the Governor; that the Appointees’ terms were

terminated as part of the restructuring is permissible.

       We begin our analysis by examining the components of Schisler—namely, the

plurality’s determination and the conclusions reached by other judges in the case. This



                                            - 34 -
analysis demonstrates that the Court was in accord that the General Assembly has the

authority to end the terms of gubernatorial appointees to statutory boards or commissions.

In Schisler, 394 Md. at 598, 907 A.2d at 222, the plurality stated that, under proper

circumstances, the General Assembly is authorized to “effectively terminate the tenure of

civil officers not having a fixed Constitutionally-set term[,]” explaining: “If the General

Assembly chooses to abolish or reconstitute the Public Service Commission or any other

statutory board or commission, it is competent to do so, even if the effect of that abolition

or reconstitution would be the shortening or ending of existing terms of incumbent

members.” In his concurring opinion, Judge Wilner differed from the plurality only to the

extent that he did “not believe that . . . ending prematurely the terms of the incumbent

members of the Public Service Commission[ ]of itself violate[d] Article II, § 15 of the

Constitution.” Schisler, 394 Md. at 605, 907 A.2d at 226 (Wilner, J., concurring). And in

the concurring and dissenting opinion that Judge Raker joined, Judge Harrell stated that

the General Assembly “possesses the power to modify the terms of service of the

incumbent members . . . so as to terminate their service as of” a certain date. Id. at 606,

907 A.2d at 227 (Harrell, J., concurring and dissenting). Finally, in her dissenting opinion,

Judge Battaglia stated that “this Court consistently has iterated that the Executive does not

have the inherent power of appointment and, most importantly, that the [General

Assembly] has the power to abolish, modify and control any office that it has created[,]”

and that the General Assembly “has the power to regulate fully its [Public Service]

Commissioners, a power which includes the ability to fire them.” Id. at 628, 632, 907 A.2d

at 240, 242 (Battaglia, J., dissenting).


                                           - 35 -
       In other words, careful examination of the opinion reveals that, in Schisler, all seven

of the judges of this Court agreed that the General Assembly can end early the terms of

incumbent members of a commission, regardless of who they are appointed by. Although

the plurality concluded that the early ending of terms must be incidental to an abolishment

or reconstituting of the commission, Judges Wilner, Harrell, Raker, and Battaglia, despite

expressing differing views in their opinions on the issue, would have concluded that no

constitutional violation occurs simply by virtue of the circumstance that the terms of the

incumbent members of the Public Service Commission were ended early, i.e., that

termination of the gubernatorial appointees’ terms alone does not violate Article II, § 15.

       Applying the rationale of Schisler here, we conclude that termination of the

Appointees’ terms was incidental to the General Assembly’s restructuring and

reconstituting of the Nominating Commission, and that, under Schisler, according to a

majority of this Court, such action does not rise to the level of a constitutional violation.

Here, Chapter 35 did not simply terminate or end early the Appointees’ terms. Rather,

through Chapter 35, the General Assembly made numerous changes to the structure and

function of the Nominating Commission that demonstrate that the General Assembly

restructured and reconstituted the Nominating Commission. Particularly, Chapter 35

amended ED (2015) § 3-110(b)(2) by: (1) increasing the number of members of the

Nominating Commission from eleven to thirteen, i.e., adding two members; (2) eliminating

the Governor’s ability to appoint five members; (3) enabling the County Executive of Anne

Arundel County to appoint three members instead of one; (4) enabling the Anne Arundel

County Council of Parent Teacher Associations to appoint two members instead of one;


                                            - 36 -
and (5) enabling one appointment each by the Anne Arundel County Branch of the National

Association for the Advancement of Colored People, CASA de Maryland, the Anne

Arundel Special Education Citizens’ Advisory Committee, and one among a rotating list

of the chambers of commerce of Anne Arundel County. Thus, Chapter 35 increased the

overall membership of the Nominating Commission, and reorganized and expanded the

appointment authority for new members.

       Notably, Chapter 35 also amended ED (2015) § 3-110(b) in other significant ways

by: (1) requiring that all members of the Nominating Commission be residents of Anne

Arundel County, where no similar provision existed previously; (2) authorizing the

members of the Nominating Commission to select their chair from among the members,

where previously the Governor designated the chair of the Nominating Commission from

among the gubernatorial appointees; (3) providing that the term of the chair of the

Nominating Commission would be two years, whereas previously it had been four years;

(4) creating an eight-year term limit on membership, where no similar provision existed

previously; (5) providing that the School Board is the entity responsible for providing staff

to the Nominating Commission, where previously the Department of Legislative Services

was responsible for providing staff to the Nominating Commission; (6) providing that a

supermajority vote is required for the Nominating Commission to take action, where no

similar provision existed previously; (7) prohibiting proxy voting, where no similar

provision existed previously; (8) providing that the Nominating Commission must require

School Board applicants to include certain information in their applications, where no

similar provision existed previously; and (9) requiring the Nominating Commission to


                                           - 37 -
consult the Maryland Judiciary Case Search to verify certain statements made by School

Board applicants, where no similar provision existed previously. Overall, Chapter 35

changed the manner in which the Nominating Commission functions by altering its

responsibilities and duties, as well as reconstituting the membership of the Nominating

Commission and changing the appointment process.

       Through Chapter 35, among other things, the General Assembly made numerous

significant changes to the Nominating Commission, restructuring the Nominating

Commission and altering the appointment process so that, in relevant part, the appointment

of members to the Nominating Commission is wholly within the purview of specified

entities, and not partly the responsibility of the Governor and partly the responsibility of

specified entities, as it was prior to Chapter 35. Going forward, it is accurate that the

Governor would have no ability to appoint members to the Nominating Commission, and

that, in restructuring the Nominating Commission, the General Assembly terminated the

terms of the Appointees early. Under Schisler, 394 Md. at 598, 907 A.2d at 222, however,

that the terms of the Appointees were terminated early does not mean that Chapter 35 runs

afoul of Article II, § 15 or the separation of powers doctrine where the early termination is

incidental to the restructuring or reconstituting of the Nominating Commission. Such is

the case here—the termination of the Appointees’ terms was attendant to a restructuring of

the Nominating Commission. See id. at 598, 907 A.2d at 222 (“If the General Assembly

chooses to abolish or reconstitute the Public Service Commission or any other statutory

board or commission, it is competent to do so, even if the effect of that abolition or

reconstitution would be the shortening or ending of existing terms of incumbent


                                           - 38 -
members.”).

      Moreover, regardless of whether the members of the Nominating Commission are

civil officers under Article II, § 15, we observe that Chapter 35—by restructuring the

Nominating Commission to provide for appointments by specified entities and not the

Governor, and by terminating the Appointees’ terms early—does not violate Article II, §

10 of the Maryland Constitution. Indeed, this Court has historically recognized that, when

the General Assembly creates an office by statute, the General Assembly has the authority

to designate the mode of appointment to that office. See Stillman, 291 Md. at 409, 435

A.2d at 757. Stated otherwise, where the General Assembly has created the office by

statute, the General Assembly “can modify, control or abolish it, and within these powers

is embraced the right to change the mode of appointment.” Id. at 410, 435 A.2d at 758

(citation omitted). Here, clearly, the Nominating Commission is a legislative creation, and

the members of the Nominating Commission are members of the Nominating Commission

only because of the enactment of ED (2015) § 3-110(b). As such, the General Assembly

is authorized to specify the mode of appointment of members of the Nominating

Commission, and may prescribe a different mode of appointment—which is exactly what

the General Assembly did in this case through Chapter 35.

      To be sure, in restructuring the Nominating Commission and prescribing a different

mode of appointment, the General Assembly ended the terms of the Appointees early and

did not alter or end the terms of the other members of the Nominating Commission who

had been appointed by entities other than the Governor. This, however, is not a unique

circumstance. On multiple occasions, the General Assembly has altered the membership


                                          - 39 -
of a statutory board or commission without removing all of the other incumbent members.

For example, through Chapter 739 of the 2016 Laws of Maryland, the General Assembly

renamed the State Board of Chiropractic and Massage Therapy Examiners as the State

Board of Chiropractic Examiners, and amended Md. Code Ann., Health Occ. (1981, 2014

Repl. Vol., 2015 Supp.) (“HO (2015)”) § 3-202 to decrease the number of members of the

State Board of Chiropractic Examiners from eleven to seven.6 2016 Md. Laws 7509-10

(Vol. IX, Ch. 739, H.B. 1420). In so doing, the General Assembly provided as follows:

      That, on October 1, 2016, the position on the State Board of Chiropractic and
      Massage Therapy Examiners held by the longest serving licensed
      chiropractor member of the Board and the three positions held by the licensed
      massage therapist members of the Board shall terminate so as to reduce the
      number of positions on the newly established State Board of Chiropractic
      Examiners in accordance with § 3-202 of the Health Occupations Article[.]

2016 Md. Laws 7540 (Vol. IX, Ch. 739, H.B. 1420). In other words, the General Assembly

eliminated the positions of four incumbent members of the former State Board of

Chiropractic and Message Therapy Examiners while leaving the other seven incumbent

members in place.7

      As another example, through Chapter 265 of the 2014 Laws of Maryland, the

General Assembly amended Md. Code Ann., State Gov’t (1984, 2009 Repl. Vol., 2013



      6
         Specifically, HO (2015) § 3-202 provided that the Board consisted of eleven
members: six licensed chiropractors, three licensed massage therapists, and two consumer
members. The amendment to HO (2015) § 3-202 changed the composition of the Board
to seven members consisting of five licensed chiropractors and two consumer members.
See 2016 Md. Laws 7510 (Vol. IX, Ch. 739, H.B. 1420).
       7
         Additionally, of note, HO (2015) § 3-202(a)(3)(i) provided that the Governor
appoints the chiropractor members of the Board. As such, Chapter 739 terminated early
the term of one of the Governor’s appointees to the Board.

                                         - 40 -
Supp.) § 9-803(a) and altered the membership of the Financial Education and Capability

Commission “to include the Secretary of Higher Education, or the Secretary’s designee,

rather than a member of the Higher Education Commission[.]” 2014 Md. Laws 1645 (Vol.

II, Ch. 265, H.B. 165). Previously, the Governor had appointed one member of the

Financial Education and Capability Commission from the Maryland Higher Education

Commission. See id. at 1646. Chapter 265 removed that position, however, and replaced

it with the Secretary of Higher Education, or the Secretary’s designee. See id. The other

members of the Financial Education and Capability Commission remained the same. See

id. at 1645-47; see also 2007 Md. Laws 2287 (Vol. III, Ch. 361, S.B. 882) (The General

Assembly amended Md. Code Ann., Educ. (1978, 2006 Repl. Vol.) § 13-304(c) to remove

the Executive Director of the Maryland Institute for Emergency Medical Services Systems

as a voting member of the Board of Directors of the Medical System Corporation, but made

no other changes to the voting members or the board’s membership.); 2002 Md. Laws

3898-99 (Vol. V, Ch. 499, H.B. 226) (The General Assembly amended Md. Code Ann.,

Crim. Law (2002) § 13-1104 to alter the membership of the Charles County Gaming Permit

Review Board by replacing one member (the member who was to be a member of the

clergy) with a new at-large member, but made no other changes to the membership of the

Board.).8 As demonstrated, the General Assembly’s alteration of the membership of a

statutory board or commission, without removing all incumbent members, it is not a new



      8
       We note that, in this case, as originally introduced, House Bill 172 would have
removed the incumbent member of the Nominating Commission who was appointed by
the Annapolis and Anne Arundel County Chamber of Commerce.

                                         - 41 -
or novel idea. And, the alteration of the membership of the Nominating Commission with

the Appointees’ terms ending early in no way undermines the circumstance that the General

Assembly made broad changes to the function of the Nominating Commission, and the

manner of appointment of its members; i.e., ending the Appointees’ terms early was but

one feature of the restructuring of the Nominating Commission, and not a singular act.

       Before moving on, we are compelled to explain that this case presents circumstances

that are vastly different from those presented in Schisler and, thus, results in a different

outcome. In Schisler, 394 Md. at 525 n.9, 907 A.2d at 178 n.9, the legislation at issue

terminated the terms of all of the existing members of the Public Service Commission, who

had been appointed by the Governor, and called for an interim appointment process by

which the President of the Senate and the Speaker of the House would submit lists of

names, from which the Governor would need to choose five new members of the Public

Service Commission; if the Governor failed to appoint new members, then the President of

the Senate and the Speaker of the House were authorized to appoint enough new members

for a fully constituted Public Service Commission. The legislation provided that, after the

interim, temporary appointment process, and after the terms of the interim members

expired, appointments to the Public Service Commission would resume as it had, with the

Governor appointing members with the advice and consent of the Senate. See id. at 545,

907 A.2d at 190. In other words, the legislation at issue in Schisler did not involve a

restructuring or reconstituting of the Public Service Commission that would implement

changes that would apply prospectively to all future appointees to the Public Service

Commission, but rather involved the General Assembly wresting authority away from the


                                           - 42 -
Governor and giving itself the one-time authority to submit lists to the Governor and make

appointments before reverting back to the old gubernatorial appointment process.

       By contrast, in this case, the General Assembly has instituted a variety of changes

to the Nominating Commission, including to the composition and number of members;

these changes apply prospectively to all future appointees, and restructure the Nominating

Commission. Moreover, Chapter 35 does not involve the General Assembly giving itself

the power to appoint members to the Nominating Commission or instituting an artificial

gubernatorial appointment process before returning to a prior appointment process, as was

the case in Schisler. Indeed, here, the General Assembly is not involved in the appointment

of members to the Nominating Commission; and, the General Assembly has never had the

authority to appoint members to the Nominating Commission, either before or after

Chapter 35. Stated otherwise, through Chapter 35, the General Assembly did not give itself

the power to choose replacements for the Appointees or prevent the Appointees from being

reappointed by the other entities. Rather, in restructuring the Nominating Commission,

among a myriad of other changes, the General Assembly simply reassigned the

appointment power from the Governor to other entities.

       Because we hold that Chapter 35 does not violate Article II, § 15 of the Maryland

Constitution or Article 8 of the Declaration of Rights, but rather restructures or

reconstitutes the Nominating Commission and prospectively changes the appointment

process to grant the appointment power to specified entities other than the Governor, and

that the Appointees’ terms were permissibly terminated as a result of the restructuring, we

need not address whether members of the Nominating Commission are civil officers under


                                          - 43 -
Article II, § 15. Stated otherwise, because we conclude that Article II, § 15 of the Maryland

Constitution, which applies to military officers and civil officers, has not been violated,

whether members of the Nominating Commission are civil officers in the first instance is

not dispositive of the case. In sum, we hold that there is no separation of powers violation

in this case and that the circuit court erred in issuing the preliminary injunction. Chapter

35 does not violate Article II, § 15 of the Maryland Constitution or Article 8 of the

Declaration of Rights, but rather restructures the Nominating Commission, a result of

which is the termination of the Appointees’ terms. Accordingly, we reverse the circuit

court’s judgment.


                                   JUDGMENT OF THE CIRCUIT COURT FOR
                                   ANNE ARUNDEL COUNTY REVERSED.
                                   APPELLEES TO PAY COSTS.




                                           - 44 -